UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK
------------------------------------------------------------------
In re

         Lori Passarell
                                                                     Case No. 14 -10881 K

                                    Debtor.
------------------------------------------------------------------
Lori Passarell,

                                    Debtor/Plaintiff,

                  -vs-                                                     AP 17-1050 K

American Fruit and Vegetable Co., Inc.,

                                    Creditor/Defendant.
------------------------------------------------------------------


                                          David H. Ealy, Esq.
                                Trevett, Cristo, Salzer & Andolina P.C.
                                         Attorneys for Plaintiff
                                      2 State Street, Suite 1000
                                         Rochester, NY 14614

                                          Bruce Levinson, Esq.
                                      Law Offices of Bruce Levinson
                                         Attorneys for Defendant
                                       805 Third Avenue, 12th Floor
                                          New York, NY 10022


   DECISION AND ORDER GRANTING SUMMARY JUDGMENT TO THE DEBTOR

         The Court rules that the Perishable Agricultural Commodities Act of 1930, as

amended (7 U.S.C. §§499a-499s)(hereinafter “PACA”) imposes liability on some

individuals involved in farming corporations and partnerships but not on f amily members

of a PACA dealer or merchant who is a sole proprietor with a d/b/a that sounds like

something more sophisticated.




    Case 1-17-01050-MJK, Doc 48, Filed 08/23/19, Entered 08/23/19 13:13:08,
                    Description: Main Document , Page 1 of 21
Case No. 14-10881 K; AP No. 17-1050 K                                                                        Page 2




                                                       Issue

         Is the Debtor here a PACA Trustee? If so, her debt to the Creditor (which claims

PACA rights), is non-dischargeable under 11 U.S.C. §523(a)(4), and her assets

(whatever they are) are trust assets under PACA.

         The Court rules in favor of the Debtor.


                                    A Complicated Procedural History

         This Adversary Proceeding was commenced on September 26, 2017 by the filing

of a notice of removal by the Debtor/Plaintiff Lori Passarell (hereinafter “the Debtor”) of a

cross-claim asserted by Creditor/Defendant American Fruit and Vegetable Co., Inc.

(hereinafter “the Creditor” or “AFV”) in a state supreme court foreclosure action,

commenced by a mortgagee, in which AFV intervened.1 The subject land was co-owned

by the Debtor and her husband. The Creditor (AFV) asserted claims against the Debtor,

seeking to recover $35,297.50, and to impose a trust on the land. AFV also asserted a

trust on all her assets under PACA. Once the issue arrived here by the Notice of Removal,

a Rule 9027 Conference was held on November 7, 2017. Numerous other pretrial

conferences followed.




         1
           Because the parties were co-defendants in a foreclosure proceeding filed by Genesee Regional Bank in which
AFV filed cross-claims against the Debtor, there might be confusion about how to identify the parties with regard to
“plaintiff” and “defendant”. The Debtor is styled here as “Plaintiff” only because she removed the issue to this Court,
and AFV was not the plaintiff in the state court proceeding.



    Case 1-17-01050-MJK, Doc 48, Filed 08/23/19, Entered 08/23/19 13:13:08,
                    Description: Main Document , Page 2 of 21
Case No. 14-10881 K; AP No. 17-1050 K                                                                         Page 3




         Long after the time expired for any motion to remand the matter to state court,2 AFV

raised the question of whether this Court has jurisdiction of this matter. This writer invited

the parties to submit letter briefs on this issue. Subsequently, this writer determined that

bankruptcy court has jurisdiction of this matter for the reasons cited in the Debtor’s letter

memorandum dated November 30, 2018 (Dkt. No. 23), which argued that: “Pursuant to 28

U.S.C. §157(b)(1), ‘Bankruptcy judges may hear and determine all cases under title 11 and

all core proceedings arising under title 11'. Pursuant to 28 U.S.C. §157(b)(2), core

proceedings include (K)’determinations of the validity, extent or priority of liens’;

(B)’allowance or disallowance of claims against the estate...’; (O) ‘other proceedings

affecting the liquidation of the assets of the estate...’ ...AFV is seeking a money judgment

against the debtor... AFV has asserted a lien against property of the estate, including the

Debtor’s plan payments, which has delayed consideration of Debtor’s attorneys’ request

for allowance and payment of attorney’s fees as an administrative expense. Determination

of AFV’s claim against the Debtor is therefore a core proceeding pursuant to

§§157(b)(2)(K), (B) and (O).”

         The Debtor filed a Motion For Summary Judgment on May 1, 2019. Exhibits

attached to that Motion include an affidavit of the Debtor, transcripts of depositions of the

Debtor and of an employee of the Creditor, and an investigative report by the U.S.

Department of Agriculture as to a Complaint under PACA filed by AFV against the Debtor’s

         2
           On November 7, 2017, subsequent to a Rule 7016 telephonic conference with the attorneys for the parties, this
Court signed an Order as follows: “Prior to December 7, 2017, Defendant shall file a letter with the Court as to whether
it will consent to a determination of the matter by this Court or if it intends to move for remand or make a motion for
further process.” This Order extended the time prescribed under Rule 9027(e)(3). AFV did not file such a letter with
the Court.



    Case 1-17-01050-MJK, Doc 48, Filed 08/23/19, Entered 08/23/19 13:13:08,
                    Description: Main Document , Page 3 of 21
Case No. 14-10881 K; AP No. 17-1050 K                                                  Page 4




spouse, Dale Passarell. That investigation resulted in a reparations award in favor of AFV

against Dale for payment of the same claim and amount that AFV now seeks against Lori

Passarell in this action. Also included was a memorandum of law. (Dkt. No. 33). Creditor

AFV filed Opposition to this motion, including affidavits of a former officer of AFV, a current

employee, and its attorney and also a memorandum of law. (Dkt. Nos. 39-42). The Debtor

submitted a letter reply on July 1, 2019. (Dkt No. 44).


                                         Background

       The following is the factual situation that led to this Adversary Proceeding. Dale

Passarell (hereinafter “Dale”) “doing business” as “Passarell Farms” was a wholesale

produce vendor and broker licensed by PACA. (There was a trucking company owned by

Dale that was a corporation but is not involved in this matter as to Lori.) Lori Passarell, his

wife, did business as Lori’s Market Basket, also just a d/b/a. It was a small retail fruit and

vegetable stand. Apparently, Dale Passarell as “Passarell Farms”, purchased fruits and

vegetables from AFV and had some seemingly minor amounts of produce shipped directly

to Lori’s roadside stand. According to affidavits submitted with this motion, Lori Passarell

is not licensed by PACA. Her stand is a retail business selling no more than $100,000 per

year. There is no hint or suggestion that Dale’s PACA transactions were principally for

Lori’s benefit. Rather, it appears that he was generally active as a PACA broker.

       Sometime after the commencement of the state court mortgage foreclosure action,

Dale filed a Chapter 12 petition listing AFV as one of his creditors. Lori subsequently filed

a Chapter 12 petition on April 14, 2014 because she was on the deed for the family



   Case 1-17-01050-MJK, Doc 48, Filed 08/23/19, Entered 08/23/19 13:13:08,
                   Description: Main Document , Page 4 of 21
Case No. 14-10881 K; AP No. 17-1050 K                                                                         Page 5




farmland, and she also listed AFV on her schedules. (She does not dispute a contract debt

in the full $35,297.50 amount to AFV.) Her Chapter 12 Plan was confirmed on February

10, 2015. It provided for the treatment of AFV as follows: “The claim of AFV against

Debtor shall be paid through and according to the terms of the Dale Passarell plan and

shall be treated as secured as and to the extent provided in such plan. The disputed claim

of AFV shall not be treated as an unsecured claim in the Debtor’s case but all rights and

claims of AFV against Debtor shall be preserved and Debtor shall not receive a discharge

from the AFV claim until such claim has been paid in full with interest as provided in the

Dale Passarell plan.”3 Dale was unsuccessful in his effort to perform his plan, and so his

bankruptcy case under Chapter 12 was dismissed on February 19, 2016. 4

         The issue that results is whether the liability of Lori Passarell is that of a mere

contract debt that is dischargeable in her case, or is non-dischargeable because she is

liable under PACA, and whether her remaining assets are subject to a PACA trust.


                                                    Discussion

         The standard for deciding a summary judgment motion pursuant to F.R.Civ.P. 56

and Bankruptcy Rule 7056 is that there be a determination that there is no genuine issue

as to any material fact and that the moving party is entitled to judgment as a matter of law.

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).



         3
           This language was agreed-to by the parties. The Court does not view the language as an agreement that the
debt is a non-dischargeable debt. Rather it was an agreement to avoid litigating that question while there was hope that
Dale could/would pay it.
         4
          Bk. Case No. 13-11809 K



    Case 1-17-01050-MJK, Doc 48, Filed 08/23/19, Entered 08/23/19 13:13:08,
                    Description: Main Document , Page 5 of 21
Case No. 14-10881 K; AP No. 17-1050 K                                                    Page 6




       Given the language of the applicable provisions of PACA and the cases reported

thereunder, AFV argues a novel theory. The statute says this:

       The term ‘dealer’ means any person engaged in the business of buying or
       selling in wholesale or jobbing quantities, as defined by the Secretary, any
       perishable agricultural commodity in interstate or foreign commerce, except
       that (A) no producer shall be considered as a ‘dealer’ in respect to sales of
       any such commodity of his own raising; (B) no person buying any such
       commodity solely for sale at retail shall be considered as a ‘dealer’ until the
       invoice cost of his purchases of perishable agricultural commodities in any
       calendar year are in excess of $230,000; and (C) no person buying any
       commodity other than potatoes for canning and/or processing within the
       State where grown shall be considered a ‘dealer’ whether or not the canned
       or processed product is to be shipped in interstate or foreign commerce,
       unless such product is frozen or packed in ice, or consists of cherries in
       brine, within the meaning of paragraph (4) of this section. Any person not
       considered as a ‘dealer’ under clauses (A), (B), and (C) may elect to secure
       a license under the provisions of section 499c of this title, and in such case
       and while the license is in effect such person shall be considered as a
       ‘dealer’.5 (Emphasis added.)


       In an apparent attempt to recognize that PACA licenses may be issued to various

types of business entities and to define the manner to determine potential liability amongst

members, the statute contains a definition of the term “reasonably connected” to mean:

       [A]ffiliated or connected with a commission merchant, dealer, or broker as
       (A) partner in a partnership, or (B) officer, director, or holder of more than 10
       per centum of the outstanding stock of a corporation or association. A person
       shall not be deemed to be responsibly connected if the person demonstrates
       by a preponderance of the evidence that the person was not actively
       involved in the activities resulting in a violation of this chapter and that the
       person either was only nominally a partner, officer, director, or shareholder
       of a violating licensee or entity subject to license or was not an owner of a
       violating licensee or entity subject to license which was the alter ego of its
       owners.6 (Emphasis added.)



       5
        7 U.S.C.A. § 499a(b)(6)

       6
        7 U.S.C.A. § 499a(b)(9)
   Case 1-17-01050-MJK, Doc 48, Filed 08/23/19, Entered 08/23/19 13:13:08,
                   Description: Main Document , Page 6 of 21
Case No. 14-10881 K; AP No. 17-1050 K                                                                        Page 7




         Although the Debtor clearly is not a “dealer” under §499a(b)(6) (she sells only at

retail and has not been shown to sell anywhere near $230,000), and although “Passarell

Farms” is only a d/b/a for Dale Passarell (not a corporation in which she might have been

a shareholder, officer or director)7, it is argued that she was in a “position of control” of her

husband’s business and thus, all of her assets are the PACA trust assets because she

helped him in the farm’s labor and some ordering and accounts payable, and he helped

her farm market by permitting her to order produce in the name of “Passarell Farms”, which

was a dba of Dale (and it is also inferred that she knew a family vacation was paid-for from

Dale’s farm account. [See p. 42 of Transcript of Lori Passarell dated May 2, 2018 annexed

hereto and Dkt. No. 39 - Affidavit of Bruce Levinson in Opposition @ ¶ 4). This [“position

of control”] is not a term used in the statute. It is used in the Second Circuit case of

Coosemans Specialties, Inc. v. Gargiulo, supra. It is clear, however, that the Coosemans

Court employed the term only as a means to analyze the statute, not to add a whole new

category of persons to the statutory definitions as to who is or is not subject to PACA.

When an unpaid seller of produce seeks to hold an officer, director or shareholder of a

corporate PACA trustee or a partner in a partnership that is a PACA merchant liable for

produce sold to it, and such an individual denies personal liability and seeks to hide behind

the business form, the arguments obviously turn to indicia of control.


         7
          Not a single case cited by AFV imposes PACA trust liability on one who is not an officer, director, sole
shareholder or other principal of a business entity that is a PACA business merchant, accentuating the finding that the
individual fit within the statute’s definition of “reasonably connected”. Id. See, e.g. Coosemans Specialties, Inc. v.
Gargiulo, et al., 485 F.3d 701(2d Cir. 2007); Red’s Market v. Cape Canaveral Cruise Line, Inc., 181 F.Supp. 2d 1339
(M.D. Fla. 2002); Golman-Hayden Co., Inc. v. Fresh Source Produce, Inc., 217 F.3d 348 (5th Cir. 2000); Sunkist
Growers, Inc. v. Fisher, 104 F.3d 280, 283 (9th Cir. 1997); Bronia, Inc. v. Ho., 873 F.Supp 854, 861 (S.D.N.Y. 1995);
Larry Shepard v. K.B. Fruit & Vegetable, Inc., 868 F.Supp. 703, 706 (E.D.Pa. 1994); Morris Okun, Inc. v. Harry
Zimmerman, Inc., 814 F.Supp. 346 (S.D.N.Y. 1993); Mid-Valley Produce Corp. v. 4-XXX Produce Corp., 819 F.Supp.
209 (E.D.N.Y. 1993).
    Case 1-17-01050-MJK, Doc 48, Filed 08/23/19, Entered 08/23/19 13:13:08,
                    Description: Main Document , Page 7 of 21
Case No. 14-10881 K; AP No. 17-1050 K                                                     Page 8




       The argument that that frame of analysis added “position of control” or “individual

in control” (outside the factual context of a corporation or partnership) onto statutory liability

under PACA is incorrect. Being the wife (or child, or farm hand, or hired bookkeeper, etc.)

of an individual who is a PACA merchant (again, “Passarell Farms” was merely a dba of

Dale) is statutorily excluded from PACA liability no matter how much help such spouse or

child or hired-hand or bookkeeper helped the family farm that was not a corporation or

partnership. And no matter the fact that there was a roadside stand, run by one of them,

to contribute to the family effort.

       Consequently, whatever degree of participation Lori testified-to is irrelevant as a

matter of law. But even if that were not so, the Creditor’s argument that the totality of her

deposition testimony admits “control” and so “admits” PACA liability, pushes the limits of

zealous advocacy. See Pages 32-43 of Transcript of Lori Passarell, attached hereto.

       AFV clearly would wish for authority that would bind (or even persuade) this Court

to agree with this proposition: “When a husband farmer in a farming family is a licensed

PACA dealer who eventually failed to pay a PACA provider, his wife is a PACA fiduciary

because she helped him on the farm and also owned a farm market that was provisioned

to some extent by orders her husband placed or orders that she placed as his ag ent.”

       The Court finds that she was merely an “agent”. Liabilities of an agent in ordering

for a principal are simply contract liabilities that are dischargeable in a bankruptcy case.

       AFV also argues that the debt that Lori admits in the transcript gives rise to a PACA

trust claim that encompasses all assets that make up her remaining assets, “exempt” or

not. That argument fails. Again, Lori admitted a contract debt, not a PACA liability.



   Case 1-17-01050-MJK, Doc 48, Filed 08/23/19, Entered 08/23/19 13:13:08,
                   Description: Main Document , Page 8 of 21
Case No. 14-10881 K; AP No. 17-1050 K                                              Page 9




         Consider the obtuseness of AFV’s argument by means of a hypothetical. Imagine

the instance of a lemonade stand run by a daughter of Dale and Lori. If the daughter

ordered lemons for Passarell Farms so that she could sell lemonade at a county fair, are

all assets that she might eventually own subject to a PACA trust because her dad didn’t

pay the supplier of the lemons? She had fun at a family vacation paid for from her dad’s

farm account. Would it make any difference if she was authorized to place produce orders

for her dad, and authorized to sign checks for her dad? Is the result here dependent on

the fact that Lori and Dale were married, and Lori’s produce stand was bigger than a

lemonade stand? (It has been many decades since this State statutorily recognized that

married women do have their own separateness for business and contractual purposes.8)


                                              Conclusion

         The Court grants summary judgment to the Debtor Lori Passarell. She was not

subject to the fiduciary requirements that her husband was subject to as a PACA merchant.

Her debt to AFV is to be discharged upon the payment of the percentage of its claim that

is to be made to unsecured creditors as provided for in her plan. Her assets are not

subject to any PACA trust claim by AFV.


         SO ORDERED.

Dated:           Buffalo, New York
                 August 23, 2019
                                                           /s/ Michael J. Kaplan

                                                                 U.S.B.J.



         8
          New York Married Women’s Property Act 1860.
   Case 1-17-01050-MJK, Doc 48, Filed 08/23/19, Entered 08/23/19 13:13:08,
                   Description: Main Document , Page 9 of 21
Case 1-17-01050-MJK, Doc 48, Filed 08/23/19, Entered 08/23/19 13:13:08,
                Description: Main Document , Page 10 of 21
Case 1-17-01050-MJK, Doc 48, Filed 08/23/19, Entered 08/23/19 13:13:08,
                Description: Main Document , Page 11 of 21
Case 1-17-01050-MJK, Doc 48, Filed 08/23/19, Entered 08/23/19 13:13:08,
                Description: Main Document , Page 12 of 21
Case 1-17-01050-MJK, Doc 48, Filed 08/23/19, Entered 08/23/19 13:13:08,
                Description: Main Document , Page 13 of 21
Case 1-17-01050-MJK, Doc 48, Filed 08/23/19, Entered 08/23/19 13:13:08,
                Description: Main Document , Page 14 of 21
Case 1-17-01050-MJK, Doc 48, Filed 08/23/19, Entered 08/23/19 13:13:08,
                Description: Main Document , Page 15 of 21
Case 1-17-01050-MJK, Doc 48, Filed 08/23/19, Entered 08/23/19 13:13:08,
                Description: Main Document , Page 16 of 21
Case 1-17-01050-MJK, Doc 48, Filed 08/23/19, Entered 08/23/19 13:13:08,
                Description: Main Document , Page 17 of 21
Case 1-17-01050-MJK, Doc 48, Filed 08/23/19, Entered 08/23/19 13:13:08,
                Description: Main Document , Page 18 of 21
Case 1-17-01050-MJK, Doc 48, Filed 08/23/19, Entered 08/23/19 13:13:08,
                Description: Main Document , Page 19 of 21
Case 1-17-01050-MJK, Doc 48, Filed 08/23/19, Entered 08/23/19 13:13:08,
                Description: Main Document , Page 20 of 21
Case 1-17-01050-MJK, Doc 48, Filed 08/23/19, Entered 08/23/19 13:13:08,
                Description: Main Document , Page 21 of 21
